Citation Nr: 1616983	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-32 024	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Christopher Boudi, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978 and from December 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include bipolar disorder.  

A videoconference hearing was held at the RO in Chicago, Illinois, in November 2015 before the undersigned and the hearing transcript has been added to the record.

The Board notes that, the Veteran has lived within the jurisdiction of the RO in Indianapolis, Indiana, at all times relevant to this appeal.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to total disability rating based on individual unemployability (TDIU) due exclusively to PTSD has been raised by the record in a September 2011 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Current PTSD has not been demonstrated.

3.  The Veteran's current psychiatric disability, diagnosed as bipolar disorder, is the result of active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  An acquired psychiatric disability other than PTSD, to include bipolar disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103(a); 5103A (West 2014).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the Board's favorable decision with respect to the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, and the fact that the Veteran's representative stipulated at the hearing that this grant would satisfy the appeal as to both issues, there is no need for further assistance or notice under the VCAA.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993); aff'd 39 F.3d 1574, 1582-85 (Fed. Cir. 1994).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service Connection Claims

The Veteran contends that he incurred PTSD during active service.  He specifically contends that an in-service stressor of being onboard a U.S. Navy submarine when that submarine had an underwater accident caused or contributed to his current psychiatric disability.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Attorney'

Factual Background

The Veteran's service treatment records show no complaints of or treatment for an acquired psychiatric disability to include PTSD or bipolar disorder, during active service.

The Veteran's service personnel records show that he served aboard several submarines while in the U.S. Navy, including U.S.S. QUEENFISH, and also was disciplined during his second enlistment for abuse of marijuana and cocaine.  These records also show that he received an honorable discharge from his second period of active service although the narrative reason for separation from service was listed as "Misconduct - Drug Abuse (Possession)."

The post-service evidence shows that VA PTSD screenings in July 2011 and in January 2012 were positive.

On private outpatient treatment in July 2011, the Veteran stated, "I just want to stay in bed all day.  I get very tense and irritable."  Mental status examination of the Veteran showed full orientation, psychomotor within normal limits, clear thoughts, no auditory or visual hallucinations, fair sleep, and intact energy and interest.  The Axis I diagnoses included bipolar disorder secondary to a traumatic brain injury (TBI).

In a November 2011 letter, M.F., M.D., stated that the Veteran had been treated in his clinic since December 2008.  Dr. M.F. stated that the Veteran had been diagnosed as having bipolar disorder secondary to a TBI.

On VA outpatient treatment in June 2012, the Veteran stated that he was "less depressed and [had] less mood swings" than before.  Mental status examination showed he was well-dressed; and had good hygiene, normal speech, and no looseness of associations, auditory or visual hallucinations, delusions, or suicidal or homicidal ideation.  The assessment included rule-out PTSD.

On private outpatient treatment in July 2012, the Veteran reported that he was frustrated and his wife reported that he was more irritable.  Mental status examination of the Veteran showed full orientation, psychomotor within normal limits, clear thoughts, no auditory or visual hallucinations, and intact sleep, energy, and interest.  The Axis I diagnoses included bipolar disorder secondary to a TBI.

On VA outpatient treatment in August 2012, the Veteran's complaints included "anger and emotional reactivity issues" from PTSD and bipolar disorder.  His wife reported that he had been "really irritable" and "had a short fuse."  The VA clinician stated that the Veteran's bipolar disorder was genetic and he "clearly" experienced PTSD.  The assessment included bipolar disorder and PTSD.

In January 2013, it was noted that the Veteran was "[s]till very fragile and prone to decompensation in terms of emotional reactivity, anger, potential for rage, [and] irritability."  The Veteran slept 7-8 hours a night.  "He is not really depressed."  Mental status examination of the Veteran showed he was well dressed, reasonable hygiene, mildly depressed, much higher agitation and anger potential, internally angry, normal speech, higher in volume and emphasis, angry tone, no flight of ideas, looseness of associations, logical, coherent, and sequential thoughts, no suicidal or homicidal ideation, thought content focused on traumatic childhood experiences and traumatic submarine experience.  The Axis I diagnoses included developmental and military-related PTSD and likely subsyndromal bipolar disorder.

On VA PTSD examination in April 2013, the Veteran's complaints included "problematic" mood swings and anger episodes.  The examiner reviewed the claims file, including service and post-service treatment records.  The Veteran reported experiencing a head injury as a child after being hit by a car.  He also described the in-service stressor of being in a submarine accident in detail.  He reported another stressor seeing a friend lying in a ditch following a motorcycle accident.  The VA examiner stated:

Today, the Veteran presents with symptoms that meet the DSM-IV criteria for Bipolar I Disorder.  This disorder is not service related.

The Veteran claims service connection for PTSD and bipolar disorder.  The Veteran states, 'My wife tells me I have nightmares...but I don't remember them.'  He states [that] he does have flashbacks of seeing his friend lying in a ditch.  While disturbing, these re-experiencing symptoms alone do not constitute a diagnosis of PTSD.  Today, the full DSM-IV criteria for a diagnosis of PTSD is not met [sic].

There is insufficient evidence of behavioral and social changes, avoidant behaviors, and heightened physiological arousal due to service or any relationship to fear of hostile military or terrorist activity for a diagnosis of PTSD.  This examiner acknowledges that some symptoms of the two diagnoses overlap, however, in my opinion, the Veteran's symptoms today are better explained by his Bipolar I Disorder.

A significant history of drug abuse was noted.  The examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The rationale was that the examination "reveals insufficient evidence of behavioral and social changes, avoidant behaviors, and heightened physiological arousal due to service or any relationship to fear of hostile military or terrorist activity for a diagnosis of PTSD."  

The examiner also opined that the Veteran's bipolar disorder was not related to active service.  The rationale for this opinion was that the medical evidence did not establish a nexus between the bipolar disorder and his stressors; and that "current research supports a genetic etiology of the disorder."  The Axis I diagnosis was bipolar I disorder (not service related).

On VA neuropsychological consult in May 2013, the Veteran's complaints included problems with his temper and short-term memory, fatigue-induced headaches, dizziness, balance/coordination problems, shakiness, mood swings, nightmares, and sleep disturbance characterized by hypersomnia.  The VA clinician stated that, although the Veteran reported incurring a TBI as a child following a car accident, "the previously described childhood incident...would not meet criterion for moderate or severe TBI using traditional clinical parameters."  The VA clinician reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was defensive when asked about his substance abuse history.  He reported being married 3 times and twice divorced.  

In May 2013 a VA neuropsychologist concluded that the Veteran had had a mild TBI in childhood.  The clinician also stated, "The most likely etiology of [the Veteran's] present cognitive impairments is believed to be long-term alcohol dependence and substance abuse with his clinical presentation further influenced by antisocial personality disorder and bipolar disorder.  This clinician stated further that, although the Veteran described symptoms which he attributed to PTSD, there was no support for finding that he experienced an in-service stressor in order to support a valid PTSD diagnosis.  The diagnoses included bipolar disorder.  

On VA outpatient treatment in November 2013, the Veteran stated, "On my first tour of service, I was in a submarine that hit a Sonar buoy, [and] the submarine sank to 700 feet below the ocean."  He also reported being diagnosed as having PTSD after service.  "[H]e began to drink and use drugs while in the military because of the trauma he experienced."  He experienced "nightmares of being on a submarine and sinking to his death...intense anger, hitting things, yelling, screaming, and fearing crowds."  Mental status examination of the Veteran showed he was alert and oriented "but a poor historian."  The Axis I diagnosis was bipolar disorder.

In March 2015, it was noted that the Veteran had "PTSD (developmental)."  He related that he underwent a near-death experience in a submarine in the military.

In September 2015, the Veteran complained that he was "[a]ggravated and disturbed unless he smokes cannabis.  Wakes up angry and irritable in the a.m."  He also complained of feeling "incompetent for anything and worthless.  Getting tired easily."  The Veteran denied feeling psychotic or panic attacks.  Mental status examination showed he was alert and oriented, "[v]ery shaky legs and anxiety esp[ecially] at first," logical and sequential thought process, normal speech, "[s]ome very passive suicidal ideation at times lately," and no homicidal ideation.  The diagnoses included subsyndromal bipolar disorder and developmental and military related PTSD.

The Veteran testified at his November 2015 Board hearing about his in-service stressor involving the submarine accident while onboard U.S.S. QUEENFISH in detail.  See Board hearing transcript dated November 17, 2015, at pp. 8-9.  He also testified in detail about problems he had using drugs and alcohol during his second period of active service.  Id., at pp. 12-14.  The Veteran's wife testified as to the problems in her marriage to the Veteran which she attributed to his psychiatric disability.  Id., at pp. 23-27.

The Veteran provided an evaluation from a private psychologist.  On private psychological evaluation in November 2015, R.B.C., PhD, stated that the Veteran's complaints included "his sleep is terrible without his medication," agitation, and anxiety.  The Veteran described his in-service stressor of being involved in a submarine accident in detail.  Mental status examination of the Veteran showed casual attire, adequate grooming, clearly articulated speech "and relevant to the topics of discussion, albeit tangential at times," full orientation, and a degree of paranoia.  Dr. R.B.C. stated:

[The Veteran's] discussion of the [in-service stressor] and the short duration of the stressor lead this examiner to believe that any PTSD should have resolved with the passage of time, if this were a single incident stressor.  [The Veteran] says he only has distressing memories with specific triggers and says these memories do not self-generate intrusion into his daily life.  He says his medication allows him to sleep through the night without unpleasant dreams.  He denies flashbacks or sudden dissociative thoughts of the event happening again...He gives physical reactions to reminders of the event...He reportedly does not avoid thoughts or feelings of the event.  On the contrary, he reportedly seeks out camaraderie with other Veterans to discuss the event.  [The Veteran] denies avoiding things that remind him of the [in-service stressor] and says he has no difficulty in recalling details of the [in-service stressor].  

Dr. R.B.C. concluded that a diagnosis of PTSD "is not supported by the psychometric data, but the plausibility of a bipolar disorder is supported by these data."  The psychologist stated that the Veteran's in-service stressor "was plausible and consistent with his military history."  This clinician also opined that the Veteran's bipolar disorder was related to active service.  The rationale for this opinion was that "the whole idea of bipolar disorder caused by genetic factors is absurd."  The rationale also was that it was as likely as not that the Veteran's bipolar disorder was "related to a combination of his high stress service in a submarine, his attempt at self-medication during his second enlistment with marijuana and cocaine, and the life-threatening traumatic event" that he described as his in-service stressor involving a submarine accident.  The diagnosis was bipolar disorder.

Analysis

The preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  While some treatment providers have found PTSD, and even PTSD related to military stressors, the most detailed VA examinations and the private evaluation provided by the Veteran show that he was not found to meet the criteria for that diagnosis.  The hearing testimony and statements by his representative seem to recognize that PTSD has not been demonstrated.  As the most probative evidence is against a current diagnosis of PTSD, the evidence is against service connection for that disorder.

The Veteran has contended throughout the pendency of this appeal that he incurred an acquired psychiatric disability to include bipolar disorder as a result of experiences during active service.  The evidence is in relative equipoise as to whether there is a link between the Veteran's current bipolar disorder and active service.  On the one hand, the April 2013 VA examiner found that the bipolar disorder more likely was related to genetic rather than environmental factors (such as his active service experiences).  On the other hand, the Veteran has presented competent medical evidence of an etiological link between current bipolar disorder and active service via the November 2015 opinion from Dr. R.B.C.  Moreover, there is no law or regulation that would preclude service connection for a disease related to genetic factors.  Resolving reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports an actual causal relationship between the Veteran's active service and his subsequent development of bipolar disorder.  38 U.S.C.A. §§ 1110, 5107(b); 3.102, 3.303(d).  Accordingly, the criteria for establishing service connection for the Veteran's current psychiatric disability, diagnosed as bipolar disorder, have been met.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


